
	
		III
		110th CONGRESS
		1st Session
		S. RES. 352
		IN THE SENATE OF THE UNITED STATES
		
			October 18, 2007
			Ms. Murkowski (for
			 herself, Mr. Lugar, and
			 Mr. Biden) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Expressing the sense of the Senate
		  regarding the 20th anniversary of United States-Mongolia
		  relations.
	
	
		Whereas the United States established diplomatic relations
			 with the Government of Mongolia in January 1987 and established its first
			 embassy in Ulaanbaatar in June 1988;
		Whereas the United States and Mongolia are both fully
			 democratic states committed to the rule of law;
		Whereas, in 1991, the United States established normal
			 trade relations with Mongolia and began a Peace Corps program that now boasts
			 approximately 100 volunteers;
		Whereas the United States has a continued commitment to
			 Mongolia’s economic and political development and has contributed over
			 $150,000,000 in aid for that purpose since 1991;
		Whereas the United States has supported Mongolia’s
			 participation in the International Monetary Fund, the World Bank, and the Asian
			 Development Bank;
		Whereas the United States and Mongolia strengthened their
			 trade relationship through the signing of a Trade and Investment Framework
			 Agreement in 2004 to boost bilateral commercial ties and resolve trade
			 disputes;
		Whereas Mongolia continues to work with the United States
			 to combat global terrorism and, since April 2003, has contributed engineers,
			 troops, and medical personnel to Operation Iraqi Freedom and has participated
			 in training National Army artillery units in Afghanistan;
		Whereas Mongolia has demonstrated an expanding desire to
			 join the United States in global peacekeeping activities by sending a
			 contingent of 250 soldiers to protect the Special Court for Sierra Leone, a
			 platoon to participate in the North Atlantic Treaty Organization (NATO) mission
			 in Kosovo, and personnel to serve as United Nations observers in Sudan,
			 Ethiopia, and Eritrea;
		Whereas the United States and Mongolia share an interest
			 in promoting peaceful cooperation in south central Asia; and
		Whereas Mongolia was named eligible for Millennium
			 Challenge Compact assistance on May 6, 2004, submitted its official proposal on
			 October 13, 2005, and had its proposal approved by the Millennium Challenge
			 Corporation on September 12, 2007: Now, therefore, be it
		
	
		That it is the sense of the Senate
			 that—
			(1)the strength and
			 endurance of the partnership between the United States and Mongolia should be
			 acknowledged and celebrated;
			(2)the United States
			 should encourage continued economic cooperation with Mongolia, including in
			 areas such as mining, construction, information technology, tourism, and meat
			 processing, to the betterment of both our economies;
			(3)the United States
			 should continue to work with the International Monetary Fund, the World Bank,
			 and the Asian Development Bank to improve Mongolia’s economic system;
			(4)the United States
			 should provide Mongolia assistance under the Millennium Challenge Compact and
			 work to finalize the compact in a timely fashion; and
			(5)the United States
			 should encourage greater academic and cultural exchanges with Mongolia.
			
